Citation Nr: 9902965	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  98-05 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of 
hemilaminectomy and diskectomy at L4-5 and LS-S1, currently 
evaluated as 20 percent disabling.

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 until 
July 1992.  He also had inactive duty for training 
(INACDUTRA) in the United States Marine Corps Reserves which 
included a period between July 1992 and November 1994.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of January 1998 from the St. Louis, Missouri 
Regional Office (RO) which denied an increased evaluation for 
the service-connected herniated nucleus pulposus, status post 
hemilaminectomy and diskectomy at L4-5 and L5-S1.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected low back disorder are far more disabling 
than reflected by the currently assigned disability 
evaluation and warrant a higher rating. 

On VA examination in January 1998, the appellant related that 
his physician had told him not to attempt any range of motion 
maneuvers, but this is not indicated in the clinical record.  
As such, while the VA examiner noted the veteran had limited 
range of motion, the examiner noted that he was unable to 
assess exact degrees.  The Board thus finds that an 
incomplete VA examination was conducted in January 1998 with 
regard to the veteran's functional ability.  As well, the 
Board is of the opinion that private follow-up clinical 
records dating from July 1997 should be secured in order to 
determine the clinical course of the veteran's low back 
disability since June 1997. 

The Court of Veterans Appeals has held that VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim, to include securing medical records to which 
reference has been made, and a thorough and complete medical 
examination so that the evaluation of the claimed disability 
will be a fully informed one."  See Gilbert v. Derwinski, 1 
Vet.App. 49,55 (1990) and Green v. Derwinski, 1 Vet.App. 121, 
124 (1991).

Accordingly, the case is therefore REMANDED to the RO for the 
following actions:
1.  The veteran should be contacted and asked 
to provide medical release authorizations 
with the names and addresses of any and all 
physicians who have treated him since June 
1997 for his service-connected low back 
disorder.  These clinic records should be 
requested and associated with the claims 
folder.  

2.  Any and all of the veteran's clinical 
records dating from July 1997 should be 
requested from Drs. Marchosky and Mendelson, 
and St. Luke's Hospital with the medical 
release authorizations already of record.  

3.  The RO should then schedule the 
veteran for a special VA examination 
with an orthopedic specialist to 
determine the nature and extent of any 
current low back disability.  All 
indicated tests and studies should be 
performed and all clinical 
manifestations should be reported in 
detail.  The claims folder and a copy of 
this REMAND must be made available to 
the examiner prior to the evaluation.  
The examiner must indicate in the report 
whether the claims folder was reviewed.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the findings on 
examination of the back must indicate 
whether there is any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and an opinion should be 
provided as to how these factors result 
in any limitation of motion.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  The 
examination report should be returned in 
a typed narrative format.

4.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.

5.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

6.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
his service-connected low back disorder.  
If the disposition remains unfavorable 
to the veteran, the RO should furnish 
the veteran with a supplemental 
statement of the case and afford him the 
opportunity to respond.


The purpose of this remand is assist the veteran with the 
development of evidence in connection with his claim and to 
ensure a complete record.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.  The veteran may submit 
additional evidence pertinent to his claim if he so desires.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


